Moore, J.
To constitute a valid parol gift, possession of the property must unquestionably accompany the gift. If we take the most favorable view for the appellant, it will be admitted that the testimony on this branch of the case was conflicting. It was fairly submitted to the jury by the charge of the court, and their verdict must, therefore, be regarded as conclusive.
The instructions given by the court to the jury in respect to appellant’s plea of the statute of limitations were correct, and in strict accordance with the rules recognized by this court when this case was before it on a former appeal. (Guilkey, adm’r, v. Peeler, adm’x, 22 Tex. R., 663.) And it cannot be denied that there was testimony before them from which the jury might have drawn their conclusion. If the negro belonged to Rebecca Guilkey at her death, the appellant’s intestate in right of his wife was entitled to possession of him equally with the other heirs, The charge, therefore, in regard to the possession by one coparcener upon the rights of another was not, as is insisted, inajoplicable to the facts of the case. If there were other aspects of the law appropriate to the' facts not embraced in the charge, it was the duty of the appellant to have presented them to the court and invited its action upon them. Failing to do so, she can not complain that they were not brought to the attention of the jury. An inspection of the record, however, does not induce the belief that the substantial merits of the controversy between the parties was not fully covered by the instructions given by the court, or that the result attained is not that justly demanded by the entire law and facts of the case.
The judgment is affirmed.
Judgment affirmed.